Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 1 of 10 PageID #: 11525




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   WHOLE WOMAN'S HEALTH ALLIANCE, )
   et al.                           )
                                    )
                        Plaintiffs, )
                                    )
                     v.             )                          No. 1:18-cv-01904-SEB-MJD
                                    )
   TODD ROKITA, et al.              )
                                    )
                        Defendants. )

               ORDER DENYING MOTION TO STAY PENDING APPEAL

          In this litigation, Plaintiffs challenged the constitutionality of twenty-one separate

   sections of Indiana's wide-ranging statutory regime to regulate abortion. On August 10,

   2021, following seven days of a bifurcated virtual and in-person bench trial, we issued

   our findings of fact and conclusions of law in a 158-page decision and entered a

   permanent injunction as to the enforcement of certain statutes/regulations. 1 Based on our

   comprehensive review and careful consideration of all the evidence presented at trial, we

   upheld the constitutionality of a number of the challenged statutes, but determined that

   the following laws are unconstitutional, which warrants permanently enjoining their

   enforcement: (1) the "Physician-Only Law," Ind. Code § 16-34-2-1(a)(1)(A), as applied

   to medication abortion; (2) the "Second-Trimester Hospitalization Requirement," Ind.

   Code § 16-34-2-1(a)(2)(B); (3) the "In-Person Counseling Requirement," Ind. Code § 16-



   1
    An Amended Partial Final Judgment was entered on August 19, 2021, nunc pro tunc to August
   10, 2021, reflecting the Rule 54(b) finding of "no just reason for delay" in the entry of judgment.
                                                    1
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 2 of 10 PageID #: 11526




   34-2-1.1(a)(1), (a)(4), (b); (4) the "Telemedicine Ban," Ind. Code § 25-1-9.5-8(a)(4); (5)

   the "In-Person Examination Requirement," Ind. Code § 16-34-2-1(a)(1); (6) "Facility

   Regulations" concerning the size of procedure rooms and hallways, and the type and

   location of sinks, 410 Ind. Admin. Code 26-17-2(d)(1)(A), (d)(4), (e)(5); 410 Ind. Admin.

   Code § 26.5-17-2(e)(1); and (7) "Mandatory Disclosure Requirements" concerning when

   life begins, fetal pain, and mental health, Ind. Code § 16-34-2-1.1(a)(1)(E), (a)(1)(G),

   (b)(2).

             On August 11, 2021, the day after we issued our order, Defendants (collectively,

   "the State") filed a notice of appeal, together with a motion to stay the injunction against

   the enforcement of the first five laws identified above, pending a disposition of the State's

   appeal by the Seventh Circuit Court of Appeals [Dkt. 430]. (The State has not sought a

   stay of the remaining two statutes enjoined by the Court.) Plaintiffs filed a response in

   opposition to a stay on August 16, 2021, and the State replied on August 17, 2021. The

   State's request for a stay is now before the Court. For the reasons detailed below, the

   motion is DENIED.

                                      Applicable Legal Standard

             The grant of a motion to stay is an exercise of judicial discretion and it is the

   moving party's burden to demonstrate that a stay is warranted. Nken v. Holder, 556 U.S.

   418, 433–34 (2009). In deciding whether to grant a motion to stay pending appeal, the

   Court considers: "(1) whether the stay applicant has made a strong showing that [it] is

   likely to succeed on the merits; (2) whether the applicant will be irreparably injured

   absent a stay; (3) whether issuance of the stay will substantially injure the other parties

                                                    2
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 3 of 10 PageID #: 11527




   interested in the proceeding; and (4) where the public interest lies." Id. (quotation marks

   and citation omitted). The first two factors "are the most critical" in this determination.

   Id.

                                                Discussion

         I.      Likelihood of Success on the Merits

              The thrust of the State's reasoning in support of a finding that it has a likelihood of

   success on the merits of its appeal as to the Physician-Only Law, the Second-Trimester

   Hospitalization Requirement, the In-Person Counseling Requirement, the Telemedicine

   Ban, and the In-Person Examination Requirement is that the Court misapplied, or, in

   some cases, outright ignored longstanding Supreme Court and Seventh Circuit precedent

   in the area of abortion regulation, resulting in a decision contrary to law that is likely to

   be overturned by the Seventh Circuit Court of Appeals. For the following reasons, we

   find this characterization unfounded and argument unpersuasive.

              We note, first, that even a cursory reading of our findings of fact and conclusions

   of law makes clear that the cases cited by the State in its motion to stay were far from

   ignored by the Court. To the contrary, we carefully analyzed and distinguished and

   applied each of those precedents based on the factual record before us. Factual

   distinctions are of significant importance in the abortion context, given that the web of

   the legal standards as spun by the Supreme Court and our circuit over many decades of

   interpreting and applying abortion laws is complex and often opaque. The jurisprudence

   of abortion regulation consists of a multi-layered patchwork of decisions explicating and

   applying the undue burden standard, which always turns on a highly fact dependent

                                                     3
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 4 of 10 PageID #: 11528




   inquiry and analysis. See, e.g., Whole Woman's Health All. v. Hill, 937 F.3d 864, 876

   (7th Cir. 2019) ("[T]he undue-burden inquiry requires a holistic, rigorous, and

   independent judicial examination of the facts of a case to determine whether the burdens

   are undue in light of the benefits the state is permitted to pursue.").

            Here, the State's merits-based arguments in support of its requested stay rely

   heavily on its own, continuing interpretation of the factual record and the credibility of

   the witnesses, which in many instances differs widely from the credibility determinations

   and factual findings actually reached by the Court. This approach is not available to the

   State in seeking a stay of judgment because, on appeal following a bench trial, the district

   court's findings of fact "must not be set aside unless clearly erroneous, and the reviewing

   court must give due regard to the trial court's opportunity to judge the witnesses'

   credibility." Fed. R. Civ. P. 52(a)(6). As thoroughly explained in our findings of fact

   and conclusions of law, based on the facts as found by the Court as viewed through the

   lens of the relevant legal precedents, the arguments advanced here by the State reflect no

   small amount of wishful thinking. Given the highly fact-sensitive nature of the undue

   burden calculus, and the high level of deference to be accorded to the Court's fact finding

   and credibility determinations on appeal, we are not persuaded that the State, which has

   relied heavily on its own take on the facts and credibility assessments, has established the

   required strong likelihood showing that it would prevail on appeal.

      II.      Irreparable Injury Absent a Stay

            The State argues that it will be seriously harmed if it is enjoined during its appeal

   "from enforcing constitutional statutes designed to protect Indiana women and that show

                                                   4
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 5 of 10 PageID #: 11529




   its 'profound respect to life within.'" Defs.' Br. at 14 (quoting Gonzalez v. Carhart, 550

   U.S. 124, 157 (2007)). According to the State, in addition to the harm that flows from the

   inability to enforce these duly-enacted state laws, the Court's injunction "threatens to rip

   apart a carefully woven safety net that protects women—particularly the most

   vulnerable—from coercive, uninformed, and unsafe abortions provided by indeterminate,

   unqualified personnel." Id. at 16. There is no dispute that the State has significant

   interests in enforcing duly-enacted constitutional state laws aimed at protecting all its

   citizens. However, it is well-established that the government does not suffer harm when

   it is prevented from enforcing unconstitutional statutes, as we have determined these to

   be. Joelner v. Vill. of Wash. Park, 378 F.3d 613, 620 (7th Cir. 2004).

          More importantly, and contrary to the State's characterization of the evidence, we

   determined, based on the extensive factual record compiled at trial, that the enjoined laws

   in fact provide very few significant health or safety benefits to abortion patients,

   particularly when compared to the burdens they impose. Nothing the State has raised in

   its motion to stay alters our careful analysis of and conclusions in performing that

   balancing task respecting those issues. Thus, we do not find the State's claim regarding

   the alleged extreme risk to Indiana women's health posed by our decision and the

   "negative cascading effects" of the Court's injunction absent a stay to be supported by the

   credible evidence adduced at trial.

      III.   Substantial Injury if Stay Granted

          Contrary to the alleged risks to women's health, as we also explained in our

   findings of fact and conclusions of law, the record demonstrates that each of the

                                                 5
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 6 of 10 PageID #: 11530




   invalidated laws places substantial obstacles in the path of women seeking pre-viability

   abortions in Indiana; again, nothing in the State's motion to stay persuades us otherwise.

   Thus, if a stay were granted, and the State were permitted to continue enforcing such

   statutes throughout the pendency of the appeal, Plaintiffs and abortion patients

   throughout Indiana would suffer the significant and irreparable harm of having their

   constitutional rights unduly burdened until the appeal is resolved. It is well-settled law

   that "[t]he existence of a continuing constitutional violation constitutes proof of an

   irreparable harm …." Preston v. Thompson, 589 F.2d 300, 303 n.3 (7th Cir. 1978);

   accord Doe v. Mundy, 514 F.2d 1179, 1183 (7th Cir. 1975) (holding that violation of

   abortion rights constitutes irreparable harm). The fact that Plaintiffs did not initially seek

   a sweeping preliminary injunction to enjoin each of the challenged statutes at the outset

   of this litigation does not alter our analysis. Accordingly, this factor also weighs against

   the issuance of a stay pending appeal.

      IV.      Public Interest

            It is well-established that "[e]nforcing a constitutional right is in the public

   interest." Whole Woman's Health All., 937 F.3d at 875; accord Preston, 589 F.2d at 303

   n.3 ("The existence of a continuing constitutional violation constitutes proof of an

   irreparable harm, and its remedy certainly would serve the public interest.").

   Accordingly, because (as discussed above) we have found that the State has failed to

   make the requisite showing regarding the likelihood of the success of their appeal, we

   hold that the public interest is best served by the denial of the State's request for a stay of

   the injunction pending appeal.

                                                    6
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 7 of 10 PageID #: 11531




                                          Conclusion

         For the foregoing reasons, Defendants' motion for a stay pending appeal of our

   August 10, 2021 decision, including our findings of fact and conclusions of law on

   Plaintiffs' motion for permanent injunctive relief, is DENIED.

         IT IS SO ORDERED.



                   8/19/2021
   Date: _____________________________              _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




                                               7
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 8 of 10 PageID #: 11532




   Distribution:

   Amanda Lauren Allen
   LAWYERING PROJECT
   aallen@lawyeringproject.org

   Christopher Michael Anderson
   INDIANA ATTORNEY GENERAL
   christopher.anderson@atg.in.gov

   H. Christopher Bartolomucci
   SCHAERR &#124; JAFFE LLP
   cbartolomucci@schaerr-jaffe.com

   Athanasia Charmani
   thania.charmani@probonolaw.com

   Paul M. Eckles
   paul.eckles@probonolaw.com

   Thomas M. Fisher
   INDIANA ATTORNEY GENERAL
   tom.fisher@atg.in.gov

   Lara Flath
   lara.flath@skadden.com

   Scott David Goodwin
   SCHAERR JAFFE LLP
   sgoodwin@schaerr-jaffe.com

   James A. Heilpern
   SCHAERR JAFFE LLP
   jheilpern@schaerr-jaffe.com

   Michelle Honor
   ATTORNEY AT LAW
   michelle.honor@skadden.com

   Kian J. Hudson
   INDIANA ATTORNEY GENERAL
   kian.hudson@atg.in.gov


                                         8
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 9 of 10 PageID #: 11533




   Kathrine D. Jack
   LAW OFFICE OF KATHRINE JACK
   kjack@jacklawoffice.com

   Erik S. Jaffe
   SCHAERR JAFFE LLP
   ejaffe@schaerr-jaffe.com

   Mollie M. Kornreich
   mollie.kornreich@probonolaw.com

   Richard G. McDermott
   OFFICE OF CORPORATION COUNSEL
   rmcdermo@indygov.org

   Derek R. Molter
   ICE MILLER LLP (Indianapolis)
   derek.molter@icemiller.com

   Julia Catherine Payne
   INDIANA OFFICE OF THE ATTORNEY GENERAL
   Julia.Payne@atg.in.gov

   Morgan Petkovich
   ATTORNEY AT LAW
   One Manhattan West
   New York, NY 10001-8602

   Michael M. Powell
   ATTORNEY AT LAW
   michael.powell@probonolaw.com

   Joshua J. Prince
   SCHAERR JAFFE LLP
   jprince@schaerr-jaffe.com

   Juanluis Rodriguez
   LAWYERING PROJECT
   prodriguez@lawyeringproject.org

   Robert Austin Rowlett
   INDIANA ATTORNEY GENERAL
   Robert.Rowlett@atg.in.gov

                                         9
Case 1:18-cv-01904-SEB-MJD Document 437 Filed 08/19/21 Page 10 of 10 PageID #: 11534




   Gene C. Schaerr
   SCHAERR JAFFE LLP
   gschaerr@schaerr-jaffe.com

   Sneha Shah
   LAWYERING PROJECT
   sshah@lawyeringproject.org

   Rupali Sharma
   LAWYERING PROJECT
   rsharma@lawyeringproject.org

   Melissa C. Shube
   LAWYERING PROJECT
   mshube@lawyeringproject.org

   Erin A. Simmons
   ATTORNEY AT LAW
   erin.simmons@probonolaw.com

   Mollie Ann Slinker
   INDIANA ATTORNEY GENERAL
   mollie.slinker@atg.in.gov

   Stephanie Toti
   LAWYERING PROJECT
   stoti@lawyeringproject.org

   Amy Van Gelder
   LAW FIRM
   amy.vangelder@probonolaw.com




                                         10
